Per Curiam,
A proceeding in the Common Pleas to determine the legality of nomination papers is purely statutory and without appeal. The findings of fact and. the merits of the case are not subject to review. On certiorari under the general supervisory powers of this court our jurisdiction is limited to an inspection of the record to determine whether there are substantial irregularities or defects of jurisdiction: Robb’s Nomination, 188 Pa. 212; Independence Party Nomination, 208 Pa. 108; Von Moss’s Election, 219 Pa. 453. The only assignment of error relates to the overruling of an offer of testimony and it does not present a question that we have jurisdiction to consider. The appeals are dismissed and the order of the Court of Common Pleas of Dauphin County is affirmed.